 1

 2                                     UNITED STATES DISTRICT COURT
 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5    LAWRENCE PERRY,                                    No. 2:17-cv-1979-JAM-EFB P
 6                        Plaintiff,
 7           v.                                          ORDER
 8    J. LEWIS, et al.,
 9                        Defendants.
10

11          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On October 23, 2018, the magistrate judge filed findings and recommendations herein

15   which were served on plaintiff and which contained notice to plaintiff that any objections to the

16   findings and recommendations were to be filed within fourteen days. Despite an extension of

17   time to comply with the June 29, 2018 order, plaintiff has not filed an amended complaint, nor

18   has he filed objections to the findings and recommendations.

19          The court has reviewed the file and finds the findings and recommendations to be

20   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

21   ORDERED that:

22          1. The findings and recommendations filed October 23, 2018, are adopted in full; and

23          2. This action is dismissed without prejudice. Fed. R. Civ. P. 41(b); E. D. Cal. Local Rule

24   110.

25
      DATED: December 18, 2018
26                                                  /s/ John A. Mendez____________                _____
27                                                  UNITED STATES DISTRICT COURT JUDGE
28
                                                         1
